Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST DREYFUS INTERNATIONAL BOND FUND (formerly, Dreyfus Premier International Bond Fund) On May 8, 2009, Dreyfus International Bond Fund, a series of The Dreyfus/Laurel Funds Trust (the Fund) purchased $225,000 of senior notes of Bank of America 7.375% 05/15/2014 - CUSIP # 06051GDY2 (the Notes). The Notes were purchased from Bank of America, a member of the underwriting syndicate offering the Notes, from their account. BNY Capital Markets Inc., an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Bank of America received a commission of 0.35% per Note. No other member received any economic benefit. The following is a list of the syndicates primary members: Banc of America Securities LLC BNY Capital Markets Inc. CastleOak Securities, L.P. Goldman, Sachs & Co. Lloyds TSB Corporate Markets Loop Capital Markets, LLC Mizuho Securities USA Inc. UBS Investment Bank Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on July 22-23, 2009. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST DREYFUS INTERNATIONAL BOND FUND (formerly, Dreyfus Premier International Bond Fund) On March 10, 2009, Dreyfus International Bond Fund, a series of The Dreyfus/Laurel Funds Trust (the Fund) purchased $185,000 of senior notes of Boeing 5.00% 03/15/2014 - CUSIP # 097023AV7 (the Notes). The Notes were purchased from UBS Securities, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. UBS Securities received a commission of 0.35% per Note. No other member received any economic benefit. The following is a list of the syndicates primary members: ANZ Securities, Inc. Banc of America Securities LLC Banca IMI S.p.A. Barclays Capital Inc. BBVA Securities Inc. BNY Mellon Capital Markets LLC BNP Paribas Securities Corp. Calyon Securities (USA) Inc. Citigroup Global Markets Inc. Comerica Securities, Inc. Credit Suisse Securities (USA) LLC. Daiwa Securities America Inc. Deutsche Bank Securities Inc. Goldman, Sachs & Co. Greenwich Capital Markets, Inc. ING Financial Markets LLC J.P. Morgan Securities Inc. Keybanc Capital Markets Inc. Lloyds TSB Bank plc Mitsubishi UFJ Securities International plc Mizuho Securities USA Inc. Morgan Stanley & Co. Incorporated Muriel Siebert & Co., Inc. SG Americas Securities, LLC Standard Chartered Bank The Williams Capital Group, L.P. UBS Securities LLC U.S. Bancorp Investments, Inc. Utendahl Capital Partners, L.P. Wachovia Capital Markets, LLC Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on July 22-23, 2009. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST DREYFUS INTERNATIONAL BOND FUND (formerly, Dreyfus Premier International Bond Fund) On April 28, 2009, Dreyfus International Bond Fund, a series of The Dreyfus/Laurel Funds Trust (the Fund) purchased $215,000 of senior notes of Credit Suisse 5.50% 05/01/2014 - CUSIP # 22546QAA5 (the Notes). The Notes were purchased from Credit Suisse, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Credit Suisse received a commission of 0.35% per Note. No other member received any economic benefit. The following is a list of the syndicates primary members: BB&T Capital Markets BNP Paribas BNY Mellon Capital Markets LLC Citi Comerica Securities Credit Suisse DZ Financial Markets LLC Fifth Third Securities HSBC KeyBanc Capital Markets MFR Securities, Inc. Mitsubishi UFJ Securities Morgan Keegan & Company, Inc. Popular Securities RBC Capital Markets SunTrust Robinson Humphrey Trilon International Inc. U.S. Bancorp Investments, Inc. Wachovia Securities Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on July 22-23, 2009. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST DREYFUS INTERNATIONAL BOND FUND (formerly, Dreyfus Premier International Bond Fund) On May 8, 2009, Dreyfus International Bond Fund, a series of The Dreyfus/Laurel Funds Trust (the Fund) purchased $360,000 of senior notes of Morgan Stanley 7.30% 05/13/2019 - CUSIP # 61747YCG8 (the Notes). The Notes were purchased from Morgan Stanley, a member of the underwriting syndicate offering the Notes, from their account. BNY Capital Markets Inc., an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Bank of America received a commission of 0.45% per Note. No other member received any economic benefit. The following is a list of the syndicates primary members: BNY Capital Markets Inc. Keefe, Bruyette & Woods, Inc. Loop Capital Markets, LLC Morgan Stanley & Co. Incorporated Siebert Capital Markets Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on July 22-23, 2009. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST DREYFUS INTERNATIONAL BOND FUND (formerly, Dreyfus Premier International Bond Fund) On February 23, 2009, Dreyfus International Bond Fund, a series of The Dreyfus/Laurel Funds Trust (the Fund) purchased $65,000 of senior notes of Waste Management 7.375%  03/11/2019 - CUSIP # 94106LAU3 (the Notes). The Notes were purchased from Deutsche Bank, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Deutsche Bank received a commission of 0.65% per Note. No other member received any economic benefit. The following is a list of the syndicates primary members: Barclays Capital Inc. BNY Mellon Capital Markets LLC BNP Paribas Credit Suisse Deutsche Bank Securities Inc. Goldman, Sachs & Co. Mizuho Securities USA Inc. Morgan Keegan & Company, Inc. RBS Greenwich Capital Scotia Capital SunTrust Robinson Humphrey Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on July 22-23, 2009.
